Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered. Claims 1, 3-7, and 9-18 are pending. Claims 6-7, 9-12, and 15 are withdrawn. Claims 2 and 8 are canceled. Claim 18 is new.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumine et al., (JP2013008485A original and machine translation provided in IDS dated 03/22/2018) hereinafter Fukumine, in view of Chopra et al., (US20060198422A1) hereinafter Chopra. 
Regarding Claims 1, 5, and 16, Fukumine discloses an electrode for a secondary battery (Fukumine Abstract) comprising a slurry (Fukumine [0030]) comprising for example, conductive carbon nanotubes (Fukumine [0109]), which is an example of a conductive material paste composition, the conductive carbon nanotubes (Fukumine [0109]), reading on Claim 5, which is an example of a fibrous carbon nanomaterial, reading on Claim 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select one of the appropriate conductive carbon materials taught by Fukumine, such as carbon nanotubes, as the skilled artisan would have a reasonable expectation of success in selecting any of the appropriate conductive carbon materials.
 Fukumine further discloses the slurry comprising a binder (Fukumine [0029]) and a dispersion medium (Fukumine [0053]), which is the same as a solvent, wherein the binder includes a polymer unit having a nitrile group and a straight chain alkylene structural unit (Fukumine [0029]) which the skilled artisan understands is an example of copolymer including an alkylene structural unit and a nitrile group-containing monomer unit, and having a weight average molecular weight of preferably 100,000 to 300,000 (Fukumine [0039]) which overlaps the claimed range of at least 200,000 and less than 1,500,000. It also may contain an additional copolymer such as a polyacrylonitrile derivative (Fukumine [0104]), specifically an acrylate copolymer (Fukumine [0104]) and preferably contains a polyacrylonitrile derivative in order to improve the dispersability of the positive electrode active material (Fukumine [0105]), which the skilled artisan understands reads on a second copolymer containing an alkylene structural unit and a nitrile group monomer unit, reading on Claim 16. Fukumine discloses when the polymer molecular weight is in the disclosed range, it is easier to adjust the viscosity since viscosity depends on molecular weight, and it makes it easier to coat while still providing flexibility (Fukumine [0039]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select an appropriate molecular weight, such as at least 200,000 and less than 1,500,000 for the first copolymer, as taught by Fukumine. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05(I). 
Fukumine further discloses wherein the other binder (second binder) is contained in an amount of 20-60% of total binder (Fukumine [0106]) in order to prevent increasing resistance (Fukumine [0106]), and the content of total binder 0.5-5% (Fukumine [0107]), and the content of carbon is 1-10% (Fukumine [0110]) in order to provide high conductivity (Fukumine [0110]). This corresponds to a proportion of second binder to carbon nanomaterial in the range of (0.2*0.5)/10=0.01 to (0.6*5)/1= 3, or at least 0.01 to less than 3 which overlaps with the claimed range of at least 0.001 times or more and 0.09 times or less.  
It would have been obvious to one of ordinary skill in the art to optimize the relative amount of second copolymer to a content of the fibrous carbon material, as taught by Fukumine, such that it falls within the claimed range of at least 0.001 times or more to 0.09 times or less, in order to balance conductivity, dispersability and increased resistance, since the content of the second copolymer is a result-effective variable that can increase internal resistance (see MPEP 2144.05(II)(B)). 
However, Fukumine does not disclose the molecular weight of the second copolymer.
In a similar field of endeavor as it pertains to adhesive binder compositions (Chopra [0062), Chopra teaches using two binder materials of differing molecular weights (Chopra [0141]). Chopra teaches the binder includes a first polymer having a molecular weight (weight average) of 25,000 to 40,000 (Chopra [0141]), falling within the claimed range of at least 10,000 and less than 140,000 of the claimed second binder and a second polymer having a molecular weight (weight average) of over 1,000,000 (Chopra [0141]), overlapping with the claimed range (at least 200,000 and less than 1,500,000) of the claimed first binder; wherein the first and second binders are the same as each other and selected from acrylate binders such as poly acrylonitrile (Chopra [0142]) made of monomers of acrylonitrile (Chopra [0131]), which is synonymous to the binders of Fukumine above. Chopra further teaches that having two different molecular weights leads to a bimodal molecular weight distribution (Chopra [0141]), which would lead to both benefits of improved flexibility and dispersability as discussed by Fukumine.
It would have been obvious to one having ordinary skill in the art at the time of filing to select a lower molecular weight polymer the second acrylonitrile binder of Fukumine such that it falls within the claimed range of at least 10,000 and less than 140,000 as taught by Chopra in order to ensure a bimodal molecular weight distribution, leading to improved flexibility and dispersion. 
Regarding Claim 3, Modified Fukumine discloses all of the claim limitations as set forth above. Fukumine further discloses wherein the second copolymer is contained in an amount relative to the total binding agent between 5 to 80% by mass, more preferably 20 to 60% by mass (Fukumine [0106]), overlapping the claimed range of at least 0.5 and less than 50 mass % relative to total content of the binder, in order to not increase internal resistance of the battery (Fukumine [0106]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select an appropriate relative binder content of the second copolymer such that it falls within the claimed range, since “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)” (MPEP 2144.05 (I)). Furthermore, the skilled artisan would have a reasonable expectation that selecting an appropriate content of the second copolymer would not significantly impact the performance of the slurry mixture and the binder would still be able to provide adequate adhesion to hold the electrode material together, while not significantly increasing the internal resistance of the battery.
Regarding Claim 14, Modified Fukumine discloses all of the claim limitations as set forth above. Fukumine further discloses wherein the fibrous carbon nanomaterial may be for example carbon nanotubes (Fukumine [0109]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select one of the appropriate conductive carbon materials taught by Fukumine, such as carbon nanotubes, as the skilled artisan would have a reasonable expectation of success in selecting any of the appropriate conductive carbon materials.
Regarding Claim 17, Modified Fukumine discloses all of the claim limitations as set forth above. Fukumine further discloses wherein the first binder provides flexibility (Fukumine [0039]) and wherein the other binder (second binder) is contained in an amount of 20-60% of total binder (Fukumine [0106]) in order to prevent increasing resistance (Fukumine [0106]), and the content of total binder 0.5-5% (Fukumine [0107]), and the content of carbon is 1-10% (Fukumine [0110]) in order to provide high conductivity (Fukumine [0110]). This corresponds to a proportion of first binder to carbon nanomaterial in the range of ((1-0.6)*0.5)/10=0.02 to ((1-0.2)*5)/1= 4, or at least 0.02 to less than 4 which overlaps with the claimed range of at least 0.01 times or more and 0.4 times or less.  
It would have been obvious to one of ordinary skill in the art to optimize the relative amount of first copolymer to a content of the fibrous carbon material, as taught by Fukumine, such that it falls within the claimed range of at least 0.01 times or more to 0.4 times or less, in order to balance conductivity, dispersability and mechanical properties, since the content of the first copolymer is a result-effective variable that affects flexibility and adhesive strength (see MPEP 2144.05(II)(B)). 
Regarding Claim 18, Fukumine discloses all of the claim limitations as set forth above. Fukumine further discloses wherein both the first copolymer and second copolymer has an iodine value of 3-60 mg/100 mg [0038], which is the same iodine value range claimed. 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumine et al., (JP2013008485A original and machine translation provided in IDS dated 03/22/2018) hereinafter Fukumine in view of Chopra et al., (US20060198422A1) hereinafter Chopra, as applied to Claims 1 and 3 above, respectively, and further in view of Katada et al., (WO2013129658A1 published 09/06/2013, see also US20150050555 for English translation) hereinafter Katada.
Regarding Claim 4, Modified Fukumine discloses all of the claim limitations as set forth above. Fukumine discloses wherein the binder may further includes a fluorine-containing polymer, such as PVDF (Fukumine [0104]), however does not explicitly disclose an embodiment where one is used in combination with the binder as set forth above. 
In a similar field of endeavor as it pertains to conductive paste for a secondary battery (Katada Abstract) Katada teaches a slurry (Katada [0005]) comprising a conductive agent such as carbon nanotubes (Katada [0045]) and a binder (Katada [0046]), the binder containing a polymer comprising a nitrile group and an alkylene group (Katada [0021]), Katada teaches that including a fluorine based polymer in the binder (Katada [0047]) is particularly preferable in view of suppressing swelling against the electrolytic solution, thereby obtaining good high temperature characteristics (Katada [0047]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further add a fluorine containing polymer, as taught by Katada, to the binder mixture as disclosed by modified Fukumine in order to minimize swelling of the binder and thus obtain good high temperature characteristics.
Regarding Claim 13, Modified Fukumine discloses all of the claim limitations as set forth above. Fukumine discloses wherein the binder may further includes a fluorine-containing polymer, such as PVDF (Fukumine [0104]), however does not explicitly disclose an embodiment where one is used in combination with the binder as set forth above. 
In a similar field of endeavor as it pertains to conductive paste for a secondary battery (Katada Abstract) Katada teaches a slurry (Katada [0005]) comprising a conductive agent such as carbon nanotubes (Katada [0045]) and a binder (Katada [0046]), the binder containing a polymer comprising a nitrile group and an alkylene group (Katada [0021]), Katada teaches that including a fluorine based polymer in the binder (Katada [0047]) is particularly preferable in view of suppressing swelling against the electrolytic solution, thereby obtaining good high temperature characteristics (Katada [0047]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further add a fluorine containing polymer, as taught by Katada, to the binder mixture as disclosed by modified Fukumine in order to minimize swelling of the binder and thus obtain good high temperature characteristics.
Response to Arguments
Applicant's arguments and affidavit filed 02/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that Fukumine does not disclose the proportion of the second copolymer content relative to the fibrous carbon material affects dispersability, and as such is not a result-effective variable.
The Examiner notes that the prior art does not specifically teach the proportion of second copolymer relative to the carbon material, however, teaches ranges of the second copolymer as a proportion of the binder as a whole and the carbon material as a proportion of the binder as a whole. Thus, the proportion of the second copolymer to the fibrous carbon material can be calculated. Fukumine teaches that the second polymer amount is optimizable to prevent increasing resistance, and the carbon is included in an amount to provide adequate conductivity. It is noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that Fukumine recites a large number of possible polymers as binding agents, giving a wide range of combinations of binding agents, conductive materials, and their respective content ranges and would not have been obvious to select the specific combination without undue experimentation. 
The applicant notes that the claims also allow for a wide range of possible polymers and their respective molecular weight ranges and a number of fibrous carbon materials. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant provided Declaration under 37 CFR§ 1.132 dated 02/28/2022 discussing the supposed unexpected effect of dispersability. Applicant provides a new comparative example comprising a content of second copolymer in an amount of 0.154 times relative to the content of the carbon material, which is greater than the upper end of the claimed range (0.001 times or more and 0.09 times or less). Applicant notes that the results of this comparative example (Affidavit #16-20) show criticality of the claimed range of the proportion, since the new comparative example shows a dispersability rating of “C” based on the qualitative scale outlined in instant specification [0110], compared to Example 1 which has a dispersability score of “A” (Instant Table 1). 
However, the arguments are not commensurate in scope with the claims. Specifically, the claims as currently written encompass a wide range of combinations of possible polymer options and molecular weights. The affidavit and examples in the instant specification only cover a limited number of combinations of polymers (see Table 1 on pg. 58) each of the first and second copolymer being H-NBR. It is also noted that the results of the new comparative example do not appear to be significantly different or worse than similar results since some of the Examples #3-4 have dispersability ratings of “C”. Further, it is noted that there appears to be a discrepancy in how the proportions in Table 1 versus that discussed in the comparative example of the affidavit. Table 1 Example 1 (which the new comparative example is based on) cites the compounding ratio of the entire binder in times vs. CNTs (carbon nanotubes) as 0.235, which includes the first copolymer, second copolymer, and fluorine containing polymer. It is noted that in this calculation, the fluorine containing polymer is included in “the entire binder”, however the fluorine containing polymer amount appears to be missing from the calculation in Affidavit #15, and only includes the first copolymer 6 and the second copolymer 11.5. Including the fluorine containing polymer in the calculation: 0.235 x (11.5)/(6+6+11.5)=0.115. Additionally, since the amount of the first copolymer was reduced in the new comparative example compared to Example 1 (changed from 10 mass% to 6 mass%), it is difficult to determine which factors are causing changes in the dispersability results.
Furthermore, the molecular weight shown in the examples does not cover the entire scope of the claimed range. There are examples of the first copolymer having molecular weights in the range of 400,000-600,000 (Table 1), whereas the claimed range is much broader at 200,000 to 1,500,000. Similarly, the second copolymer has examples with molecular weights in the range of 30,000-100,000, whereas the claimed range is broader at 10,000-140,000. Similarly, it is noted that the dispersability would be affected by other variables not discussed, such as the type of fibrous carbon used, not just the proportion, and specific composition of each of the first and second copolymers. 
As such, the evidence provided does not clearly show an unexpected relationship between the amount of second copolymer relative to the amount of carbon across the entire scope of the claimed range, as there are many possible combinations of copolymers that are encompassed by the claim that are not shown by the examples or comparative examples. Applicants arguments that the claimed range of proportion of second copolymer to fibrous carbon is not persuasive because it is not possible to determine if the alleged unexpected result would be the same across the entire scope of the claims, since the examples provided do not cover the entire scope of the claim.
Applicant argues that Chopra and Katada are silent to the proportion of the second copolymer content relative to the fibrous carbon. 
This argument is moot as Fukumine is relied upon to teach the proportion of the second copolymer relative to the fibrous carbon. 
Applicant argues that dependent claims are allowable by nature of dependency.
This argument is moot in view of the rejection to claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIRSTEN B TYSL/Examiner, Art Unit 1722   

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722